
	
		II
		111th CONGRESS
		1st Session
		S. 1582
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2009
			Ms. Stabenow (for
			 herself, Mr. Voinovich, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against income tax to facilitate the accelerated development and
		  deployment of advanced safety systems for commercial motor
		  vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Motor Vehicle Advanced
			 Safety Technology Tax Act of 2009.
		2.Credit for
			 advanced commercial vehicle safety systems
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of
			 chapter
			 1 of the Internal Revenue Code of 1986 (relating to business
			 related credits) is amended by adding at the end the following new
			 section:
				
					45R.Credit for
				commercial vehicle advanced safety systems
						(a)Allowance of
				creditFor purposes of
				section 38, the commercial vehicle advanced safety system credit determined
				under this section is an amount equal to 50 percent of the cost of any
				qualified commercial vehicle advanced safety system placed in service by the
				taxpayer during the taxable year.
						(b)Limitations
							(1)Per
				systemThe credit allowable under subsection (a) for each
				qualified commercial vehicle advanced safety system shall not exceed
				$1,500.
							(2)Per
				vehicleThe credit allowable
				under subsection (a) with respect to property for each qualified commercial
				vehicle shall not exceed—
								(A)$3,500, reduced
				by
								(B)the aggregate amount of credit allowed to
				the taxpayer under this section with respect to such vehicle for all prior
				taxable years.
								(3)Per
				taxpayerThe credit allowable
				under subsection (a) to the taxpayer for the taxable year shall not exceed
				$350,000.
							(c)Qualified
				commercial vehicle advanced safety systemFor purposes of this section, the term
				qualified commercial vehicle advanced safety system means any
				property which is part of a system installed on a qualified commercial vehicle
				if—
							(1)(A)such system is a brake
				stroke monitoring system, lane departure warning system, collision warning
				system, or vehicle stability system, or
								(B)such system is specifically identified by
				the Administrator of the Federal Motor Carrier Safety Administration or the
				Administrator of the National Highway Traffic Safety Administration for the
				purposes of this paragraph as significantly enhancing the safety or security of
				the driver, vehicle, passengers, or load of a qualified commercial vehicle and
				such identification is in effect as of the date such system is placed in
				service by the taxpayer,
								(2)such system is certified by the
				manufacturer of such system (before such vehicle is first used by the taxpayer
				for its intended purpose after installation of such system)—
								(A)to be appropriate
				for the make, type, and model of the qualified commercial vehicle on which it
				is to be installed, and
								(B)to function as
				designed if installed properly,
								(3)in the case of a system which is not
				installed by the manufacturer of the qualified commercial vehicle or by an
				installer authorized by the manufacturer of such system, such system is
				certified by the installer of such system to be properly installed and
				functioning on the vehicle before such vehicle is first used by the taxpayer
				for its intended purpose after installation of such system,
							(4)the original use
				of such system begins with the taxpayer, and
							(5)depreciation (or
				amortization in lieu of depreciation) is allowable with respect to such
				system.
							(d)Qualified
				commercial vehicleFor purposes of this section—
							(1)In
				generalThe term qualified commercial vehicle means
				any highway motor vehicle if—
								(A)such vehicle—
									(i)is
				to be used to transport persons or property in commerce, and
									(ii)has a gross
				combination weight rating or a gross vehicle weight rating of 26,001 pounds or
				more, or
									(iii)the seating capacity of which is at least
				15 individuals (not including the driver),
									(B)the seating capacity of such vehicle is at
				least 11 individuals (not including the driver) and such vehicle is reasonably
				expected to be used as a school bus (as defined in section 4221(d)(7)(C)),
				or
								(C)such vehicle is
				reasonably expected to be used as an intercity or local bus (as defined in
				section 4221(d)(7)(B)).
								(e)Other
				definitionsFor purposes of
				this section—
							(1)Brake stroke
				monitoring systemThe term
				brake stroke monitoring system means any onboard-monitoring system
				for air-braked vehicles that—
								(A)uses electronic
				sensors to determine if the brakes are out of adjustment, not operational, or
				not fully releasing, and
								(B)displays warnings
				to the driver showing the existence and exact location and nature of the
				problem.
								(2)Lane departure
				warning systemThe term
				lane departure warning system means any system that alerts a
				driver (including audio, visual, and tactile warnings) of unintended movement
				out of the lane of travel or of an object or vehicle in the adjacent lane blind
				spot.
							(3)Collision
				warning systemThe term
				collision warning system means any system that monitors the
				roadway in front or to the rear of the vehicle and warns the driver when a
				potential collision risk exists by providing the driver with an audible,
				visual, or tactile notification.
							(4)Vehicle
				stability systemThe term
				vehicle stability system means any active safety system that
				automatically intervenes when there is a high risk of rollover or directional
				instability. For purposes of the preceding sentence, active interventions
				include automatically reducing vehicle speed or by selectively applying
				appropriate brakes to better align the vehicle to the appropriate path of
				travel.
							(f)Controlled
				groups
							(1)In
				generalFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52 or subsection (m) or (o) of section 414 shall be treated as a
				single taxpayer.
							(2)Inclusion of
				foreign corporationsFor
				purposes of paragraph (1), in applying subsections (a) and (b) of section 52 to
				this section, section 1563 shall be applied without regard to subsection
				(b)(2)(C) thereof.
							(g)Special
				rules
							(1)Basis
				reductionThe basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit.
							(2)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
							(3)Property used
				outside united states not qualifiedNo credit shall be allowed under subsection
				(a) with respect to any property referred to in section 50(b)(1) or with
				respect to the portion of the cost of any property taken into account under
				section 179.
							(4)Property used by
				tax-exempt entityIn the case
				of any qualified commercial vehicle advanced safety system the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease—
								(A)the person who
				sold such property to the person or entity using such property shall be treated
				as the taxpayer that placed such property in service, but only if such person
				clearly discloses to such person or entity in a document the amount of any
				credit allowable under subsection (a) with respect to such property (determined
				without regard to section 38(c)), and
								(B)paragraphs (2) and
				(3) of subsection (c) shall not apply to such person with respect to such
				property.
								(5)Election not to
				take creditNo credit shall
				be allowed under subsection (a) for any qualified commercial vehicle advanced
				safety system if the taxpayer elects to not have this section apply to such
				system.
							(h)Supporting
				documentationNo credit shall
				be allowed under subsection (a) unless the qualified commercial vehicle owner
				receives such documentation as the Secretary may require, including—
							(1)at the time of purchase of the qualified
				advanced commercial vehicle advanced safety system—
								(A)documentation that
				identifies—
									(i)the type of each
				such system to be installed on the vehicle, and
									(ii)the purchase date
				of the vehicle containing such system (or the installation date of such system
				in the case of installation after the date of the first retail sale of such
				vehicle), and
									(B)the certification required under subsection
				(c)(2), and
								(2)in the case of a
				system for which a certification is required under subsection (c)(3), at the
				time of the installation of such system, the certification required under
				subsection (c)(3).
							(i)TerminationThis
				section shall not apply to property placed in service after December 31,
				2013.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 (relating to general business credit) is amended
			 by striking plus at the end of paragraph (34), by striking the
			 period at the end of paragraph (35) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(36)the commercial vehicle advanced safety
				system credit determined under section
				45R(a).
					.
			(c)Conforming
			 amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				45R(g)(1).
						.
				(2)Subsection (m) of
			 section 6501 of such Code is amended by inserting 45R(g)(5),
			 after 45H(g),.
				(3)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 45Q the following new item:
					
						Sec. 45R. Credit for commercial
				vehicle advanced safety systems..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
